People v Brandon G. (2019 NY Slip Op 00900)





People v Brandon G.


2019 NY Slip Op 00900


Decided on February 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2016-11302
 (Ind. No. 5840/15)

[*1]The People of the State of New York, respondent,
v Brandon G. (Anonymous), appellant.


Paul Skip Laisure, New York, NY (Dina Zloczower of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (William Miller, J.), imposed October 6, 2016, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's knowing waiver of his right to appeal encompassed the right to seek a reduction in the sentence on the ground that the sentence imposed was harsh and excessive (see People v Lopez, 6 NY3d 248, 256; People v Eric P., 135 AD3d 882, 883). The waiver precludes review of the defendant's contention that the sentence imposed was excessive.
BALKIN, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court